Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, how is the sensor in communication with atmosphere?  Certainly, the atmosphere does not convey information to the sensor.  Is this claim suggesting that the detector detects atmospheric air?  (Such would not be accurate, as the sensor measures only a sample of atmospheric air) 
As to claims 4,17, (11 and 12), the difference/distinction between a “nuisance” and “hazardous” contaminants is unexpressed/undefined.  Are the two contaminants (nuisance and hazardous) to be distinguishable based on different materials at the time of filing1, or are the two contaminants (nuisance and hazardous) to somehow be distinguishable based upon whether or not one requires a counter measure at the time of filing2?  There must be a distinct difference (especially in light of claim 19), but such is not clear.  
As to claim 1, “presence or absence” is indefinite.  Is the processor limited such that instructions permit for determining the presence or absence in the alternative (i.e. at least one of), or is the processor limited to such that it will determine both?  A reader might lean to the latter, as the phrase is not - - either presence or absence - - .   

	As to claim 1, does atmosphere really communicate (“communicated”, line 3 from last) presence or absence with the detector?  The specification seems to suggest that that detector makes a determination of such after making physical contact with the atmosphere.  The entirely of the air merely passes by the detector.  Maybe, Applicant is redefining the common meaning of the simple word “communicated”?  What is Applicant’s intent?
	As to claims 1,15, how many components is an “array” limited to at a minimum?  Normally, an “array” comprises as least 2.  How is Applicant defining such?
	As to claim 2, this limitation further narrows lines 6-7 of claim 1.  In effect, the same subject matter is being claimed twice to some extent.  Otherwise, how is claim 2 independent from lines 6-7 of claim 1?
	As to claim 8, what is a “portable form factor”?  Para 41 employs the phrase, and Figure 2 provides for a schematic box 124 that somehow relates to “hand-held and/or portable” (Para 41).  What structure of the enclosure does “portable form factor” actually relate to in the specification and/or drawings?  Terms “form” and “factor” are especially problematic.
As to claim 9, what is a “cabin-mountable form factor”?  Para 41 employs the phrase, and Figure 2 provides for a schematic box 126 (that is separate from factor 124, yet points to the same structure 124 which somehow relates to “hand-held and/or portable” (Para 41)).  What structure of the enclosure does “cabin-mounted form factor” actually relate to in the specification and/or drawing?  As elements 124 and 126 point to the same structure in the drawing, are they identical?
As to claim 13, the last 3 lines are confusing.  Is the EEPROM also connected to the processor via the PCB?  Does the “PCB” connect the “processor” (line 3 from last) to “the processor” (lines 2-3) from last)?  (Such is not likely)  Maybe it’s lack of grammar in this claim that is causing the problems.
As to claim 15, “presence or absence” is indefinite.  Is the method limited to cause determining presence or absence in the alternative, or is the processor limited to such that it will determine in a distinguishing manner?  It seems to be the later, as the phrase is not - - either presence or absence - - .
As to claim 17, the “when” (lines 2, 4) and the “and” (line 3) are inconsistent.  The “and” (line 3) suggests that both lines 2-3 “and” lines 4-5 are limitations; but the use of “when” (lines 2,4) coupled with claim 15’s “a contaminant” (line 2 from last, claim 15) suggests that lines 2-3 and 4-5 of claim 17 are alternative limitations.  This claim is internally inconsistent.
 As to claim 17, “the contaminant” (lines 2, 4) is confusing, as such relates to two different (nuisance and hazardous) contaminants, while claim 15 refers to one contaminant (“a contaminant” (line 2 from last, claim 17) with one “reference” (last line, claim 15).
As to claim 19, the “one” (line 2) is not consistent the two alternatives on the last 4 lines.  
As t claim 20, is the “a determination” (line 2 from last) that of claim 15’s “determining” (line 2 from last, claim 15), and thus twice claimed; or in the alternative, is “the “a determination” (line 2 from last, claim 20) that of determination other than that of “determining” (line 2 from last, claim 15)?  The “negating (line 2 from last) suggests the possibility of the former as one cannot negate what one does not have; but the “a determination” (italics added, line 2 from last) suggests that latter.  What is Applicant’s intent?

Claims 1-4,7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis 6,170,318.
Lewis 6,170,318 teaches (Para 60) employing sensors that detect carbon monoxide, noxious and unpleasant odors in passenger cabins of airplanes.  Such sensors relate (Para 94,4) to those that measure a change in resistance as a function of the material under test, and which resistance values are collectively employed with response profile (i.e. patterns) to identify material (Para 5,20) by way of comparing response patters with patters of known analytes (Para 5,20). The sensors are those of a array (Para 4) of chemiresistor (Para 10,16,20,73) coated elements.  Resistance of each chemiresistor is measured in the array (Figure 3).  Such is carried out via microprocessor.
Lewis does not clearly call for a single processor with memory to carry out the individual, measuring, calculating and determining; and does not compare the resistance of a single detector with a reference.
	As to claims 1,3,10-12,14,15,16,17,18,19, it would have been obvious to employ a single processor to employ the measuring, calculating and determining, as one of ordinary skill would recognize that one such processor may effectively carry such out.  Also, it would have been obvious to compare the resistance of each detector of signature/profile (Figures 8A and 8C illustrates changes between 2 sensors when sensing the same analyte) with individual reference values (each being based upon values akin to measurements employed from reference signatures) as one of ordinary skill would recognize that comparison of the individual resistances with references will permit for comparing actually measured values, such being the foundation of the actual material being under test.  It is well known to make determinations based upon actually measured values to obtain as accurate result.
	As to claim 2, as detectors provide signals therefrom, they are inherently values.
	As to claim 4, different signals from the sensors are recognized as evidenced by different measured values.  Such is inherent in there very measurement.
  	As to claims 7,8, the detector is for sensing gas in the cabin. Para 60  It is well known to employ housings to protect the sensing elements within, which permit for efficient replacement.	
	As to claim 9, aircraft secure sensitive items due to turbulence.
	As to claim 13, one of ordinarly skill would recognize that multiple elements may be mount on a single PCB to as a matter of efficient manufacture of a single article for subsequent connection to a final product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is 1 clear example of a nuisance in Para 35 (i.e. tobacco, that is expressed as not requiring a counter measure), but what material requires qualifies as “hazardous”?  The last two sentences of Para 2 of Pub do not distinguish as both relate to odors.
        2 Claim 19 and Para 35 of Pub seem to suggest the possibility of the latter, a somewhat difficult distinction.